Citation Nr: 0739395
Decision Date: 12/14/07	Archive Date: 01/29/08

DOCKET NO. 04-34 568                        DATE DEC 14 2007

On appeal from the Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for residual scarring 
from head trauma.

2. Entitlement to service connection for a hearing loss 
disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran had active service from January 1952 to October 1953. 
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The issue of entitlement to service connection for a hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1. The RO initially denied service connection for a scalp scar in 
an October 1977 rating decision and December 1977 letter. The 
veteran did not appeal and those decisions became final.

2. In December 2003, the veteran sought to reopen his claim for 
residuals of a bullet wound to his head.

3. Evidence received since the October 1977 and December 1977 
decisions is cumulative of evidence previously considered and does 
not raise a reasonable possibility of substantiating the claim.

- 2 



CONCLUSIONS OF LAW

1. The October 1977 and December 1977 decisions are final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).

2. No new and material evidence has been received since the 
October 1977 and December 1977 decisions to reopen a claim for 
service connection for residual scarring from head trauma. 38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 &Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition. 38 U.S.C.A. § 5108. New evidence 
means existing evidence not previously submitted to agency 
decision-makers. Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R.
§ 3.156(a) (2007) (in effect for claims filed on or after August 
29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

As a procedural matter, the veteran submitted his original claim 
for service connection for a scalp scar in July 1977. The RO 
denied the claim in an October 1977 rating decision because the 
evidence did not show that the 1 1/4-inch scar in the left 
parietal region of the veteran's scalp was incurred in service.

- 3 



Evidence of record at the time of the rating decision consists of 
the veteran's October 1953 separation examination; a Record of 
Hospitalization from St. Luke's Episcopal Hospital in Ponce, 
Puerto Rico, dated September 1960; and the report of a VA medical 
examination dated September 1977.

Immediately after the rating decision, the veteran submitted two 
affidavits, dated June 1975 and September 1977, from fellow 
servicemen who corroborated the veteran's account of being shot in 
the head during basic training; as well as an August 1977 letter 
from the veteran's private physician describing treatment for 
headaches. In a letter dated December 1977, the RO informed the 
veteran that this newly submitted evidence was insufficient to 
establish service connection for a scalp scar.

The veteran's service medical records were not available, as they 
were among those lost in the fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.

Although the veteran was notified of the denial, he did not 
initiate a formal appeal. Therefore, the RO's decision of October 
1977 is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

In December 2003, the veteran filed the claim now on appeal. The 
RO's March 2004 rating decision found that he had not submitted 
the new and material evidence necessary to reopen his claim. 
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7l05(c)). Accordingly, the Board must 
initially determine on its own whether there is new and material 
evidence to reopen the claim for service connection for residual 
scarring.

Evidence received since the October 1977 rating decision includes 
VA outpatient treatment records; a personal statement dated 
February 2004; the transcript of an October 2004 Decision Review 
Officer (DRO) hearing; private treatment records

- 4 



from R. E. Ramos, M.D., in Ponce, Puerto Rico, dated from November 
1999 to September 2005; a December 2004 letter from Dr. Ramos; and 
a letter from the veteran's grandson.

The Board finds that this evidence is not new and material within 
the meaning of 38 C.F.R. § 3.l56(a). Specifically, the veteran's 
written statements and testimony explaining the details of the 
incident in basic training where a bullet hit his helmet are 
cumulative of statements made during the course of his September 
1977 VA examination and theories implicit in his claim.

Next, VA outpatient treatment records and the private medical 
records are new, but do not relate to treatment for the veteran's 
scar. Furthermore, this evidence does not include a competent 
opinion that relates the veteran's scar to service. Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, none of the medical evidence of record establishes a 
nexus between the veteran's scar and his period of active service. 
Therefore, this evidence does not raise a reasonable possibility 
of substantiating the claim and is not new and material. 38 C.F.R. 
§ 3.156(a).

Further, the Board notes that the veteran's statements and 
testimony offered his personal opinion that his scar is related to 
service. However, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay assertions 
of medical status do not constitute competent medical evidence.
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App.
492, 494 (1992). Therefore, the veteran's personal assertion that 
his scar was
sustained in service is not competent evidence and does not raise 
a reasonable possibility of substantiating the claim.

- 5 



In sum, the Board finds that no new and material evidence has been 
received to reopen the claim for residual scarring from head 
trauma, therefore, the application to reopened is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), V A has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete application 
for benefits, V A is required to notify the claimant and his or 
her representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Ptincipi,
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(I). This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless V A shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA must 
show (1) that any defect was cured by actual knowledge

- 6 



on the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified V A's duty to notify in the 
context of claims to reopen. With respect to such claims, V A must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent, supra. In this 
case, the notice letter provided to the appellant on January 2004 
included the criteria for reopening a previously denied claim, and 
the criteria for establishing service connection. Consequently, 
the Board finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service connection 
that were found insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in January 2004 that fully addressed all 
four notice elements and was sent prior to the initial RO decision 
in this matter. The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence. The appellant was 
also asked to submit evidence in his possession to the RO.

- 7 



There is no allegation from the veteran that he has any evidence 
in his possession that is needed for full and fair adjudication of 
this claim. Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.

With respect to the Dingess requirements, the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the disability 
on appeal. However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against the 
claim for service connection. Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development of 
the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993). The RO has obtained VA outpatient treatment records and 
private medical records. The veteran submitted several personal 
statements and statements from associates and family members, and 
was provided an opportunity to set forth his contentions during 
the hearing in an October 2004 DRO hearing.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227

- 8 



(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); De/a Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

As no new and material evidence has been received, the application 
to reopen the claim for service connection for residual scarring 
from head trauma is denied.

REMAND

With respect to the remaining claim for hearing loss, the RO 
denied the claim in February 2005. In June 2005, the veteran 
submitted correspondence which the Board construes as a timely 
Notice of Disagreement; however, no sac has ever been issued. The 
Court has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO has not 
yet issued an SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of an SOC. See Manlincon v. West, 
12 Vet. App. 238 (1999).

In order to put this issue in the correct procedural posture, the 
Board finds that an SOC should be provided on the issue of 
entitlement to service connection for a hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

1. The RO should issue a statement of the case to the veteran and 
his representative on the issue of entitlement to service 
connection for a hearing loss disability. The veteran is informed 
that the claim will be returned to the Board following the 
issuance of the statement of the case only if it is perfected by 
the filing of a timely and adequate substantive appeal. If a 
timely substantive

- 9 



appeal is filed as to this issue, it should be certified to the 
Board for appellate consideration.

2. Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of this case. The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

- 10




